Citation Nr: 9936155	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the left radial head with distal radial and 
ulnar joint involvement, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
an increased rating in excess of 20 percent for his left 
elbow disorder.  The veteran filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's residuals of a fracture of the left radial 
head with distal radial and ulnar joint involvement are 
currently manifested by complaints of left elbow pain, with 
slightly limited left elbow motion and complaints of pain on 
extremes of pronation and supination, but with no evidence of 
varus or valgus deformity, instability, nerve involvement, 
muscle damage, or radiographic evidence of nonunion of the 
fracture.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for residuals of a fracture of the left radial 
head with distal radial and ulnar joint involvement have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5209 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for residuals of 
a fracture of the left radial head with distal radial and 
ulnar joint involvement is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's disorder have been properly developed.  No 
further assistance to the veteran is required on that issue 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The Board notes that a statement dated in December 1994 from 
Thomas W. Wolff, M.D., a physician at Kleinert, Kutz and 
Associates Hand Care Center, PLLC, a private health care 
facility, indicates that the veteran suffered a radial head 
fracture in July 1994.  X-rays taken by Dr. Wolff showed a 
depressed healed radial head fracture and an olecranon chip 
fracture.

More recent evidence relevant to the current level of 
severity of the veteran's left elbow and wrist disorder 
includes the report of a VA examination conducted in October 
1995.  At that time, the veteran reported having injured his 
left elbow and wrist in July 1994, when he fell out of the 
back of a truck during annual National Guard training.  He 
reported that he had been treated with a long-arm cast for 
three weeks, followed by physical rehabilitation.  Current 
complaints included decreased grip strength, weakness of the 
arm, elbow and wrist pain which worsened with weather 
changes, and stiffness in the morning.  He stated that he 
also had difficulty doing push-ups, and was unable to lift 
anything greater than five pounds with his left arm due to 
pain.  He reported that pain medications had not been very 
helpful, but that the use of a transcutaneous electrical 
nerve stimulation (TENS) unit had been helpful.  The examiner 
noted that the veteran was right-handed.

On physical examination, sensation in the median, ulnar and 
radial nerves was intact, as was motor strength in all three 
nerves.  Range of motion testing of the left elbow showed 
extension to 10 degrees and flexion to 130 degrees.  
Supination was limited to 60 degrees, but pronation was full 
to 80 degrees.  The examiner noted that supination was 
painful at the elbow.

Range of motion testing of the left wrist showed full 
dorsiflexion and plantar flexion at 40 degrees, and palmar 
flexion at 40 and 50 degrees.  Some hypermobility at the 
distal, radial and ulnar joints was noted, as was pain with 
compression and motion of the distal or radial joint.  He 
also had pain with radial deviation of the wrist and ulnar 
sided wrist pain.  Grip strength was 50 percent of that found 
on the right.  The examiner diagnosed a history of radial 
head fracture with disruption of the distal, radial and ulnar 
joints, with continued pain and instability of the distal, 
radial and ulnar joints.

In August 1997, the veteran again underwent a VA examination.  
At that time, the veteran complained of constant pain, which 
was unresponsive to Tylenol or Ibuprofen.  He also complained 
of occasional catching and locking, and some night pain.  He 
denied any numbness, tingling or weakness.  He stated that 
this pain had rendered him unable to golf or lift things, and 
usually rated a 6 out of 10, with 10 being the most painful.  
He denied any symptoms of instability.

On physical examination, range of motion testing of the elbow 
showed flexion from 5 degrees to 125 degrees.  With the arm 
extended there was no varus or valgus deformity.  Stress 
testing revealed no laxity, and there was no anterior or 
posterior instability.  Tenderness was noted about the ulnar 
humeral articulation on the lateral side and also at the 
olecranon near the insertion of the triceps tendon.  The 
medial ridge was nontender, and the ulnar nerve was nontender 
and did not subluxate.  Palpation in the area of the radial 
nerve did reveal some tenderness.  There was a palpable 
deformity as the patient approached full supination.  He had 
normal musculature in the left forearm, with full strength at 
5/5.  There was no increased pain with resisted pronation or 
supination.

Upon palpation of the wrist area, he had a mild amount of 
swelling over the first dorsal compartment.  However, there 
was no crepitus, and Fenkelstein test was negative.  He was 
diffusely tender about the wrist joint over the radial 
styloid, the radiocarpal joint, and the distal or radial 
joint.  He had full motion of the fingers, and could make a 
complete fist without difficulty.  All nerves were intact on 
neurologic testing.  The examiner diagnosed status post 
closed injury to the left elbow and wrist in 1994 while on 
assignment with the National Guard.  There appeared to be 
some palpable deformity about the radial head, and some 
tenderness around the wrist, along with some possible 
tenosynovitis.  There was no evidence of instability.  There 
was some mild palpable bony deformity near the radial 
styloid.  The examiner noted that he had ordered x-rays to 
evaluate this.  He noted that otherwise, the veteran had full 
motion and strength, and that he was neurologically intact.  
He also noted some tenderness about the radial head, and the 
possibility of osteochondritis in the ulnohumeral 
articulation, which was said to be "not uncommon" for 
someone his age.  He had a palpable deformity over the radial 
head consistent with a previous fracture.  In conclusion, the 
examiner stated that he was unsure of the amount of 
disability the veteran would have considering the fact that 
the injury concerned his nondominant extremity.  The Board 
notes that the subsequent x-rays requested by this examiner 
showed a normal left wrist, an old fracture of the radial 
head, and an olecranon spur.

In April 1998, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he stated that his left 
elbow pain had gradually worsened since the time of his 
fracture injury.  He stated that the elbow was always tender, 
and hurt whenever he pronated or supinated the elbow.  He 
also complained of decreased grip strength and an inability 
to fully extend his left arm.  He stated that this pain 
restricted his activities of daily living, but that he had 
not really lost much time from past employment due to his 
left elbow since he was right-handed.  He stated that he was 
unemployed, but was attending courses to become a real estate 
appraiser.  He also noted that he wore a left elbow brace, 
although he stated that this was primarily for his 
tendinitis.

In May 1998, the veteran underwent a VA muscles examination.  
At that time, the veteran complained of left elbow pain, 
which he stated made it impossible to mow the grass or lift 
objects over 20 pounds.  He also reported occasional numbness 
over the lateral aspect of his elbow in the morning.  
Physical examination showed active and passive motion in his 
elbow from 0 to 135, with minimal discomfort in the lateral 
aspect of the elbow at the extremes of flexion and extension.  
He was tender over the lateral epicondyle, but not tender 
over the radial head.  He had full pronation and supination, 
with 80 degrees of each.  He complained of pain along the 
lateral ulnohumeral articulation with pronation and 
supination, and was tender over the ulnohumeral articulation 
laterally.  He also had pain with the prone lifting test.  
The examiner noted that x-rays taken in 1997 showed an old 
radial head fracture of the anterolateral margin, with a 
traction spur of the olecranon where the triceps inserted.

The examiner then rendered his opinion that the veteran 
suffered from lateral epicondylitis of the left elbow.  
However, he noted that the veteran did not have pain over the 
radial head, or pain over his radius with pronation and 
supination.  He then concluded that "[i]f he was having 
residuals from his fracture, there would be pain and 
tenderness over his radial capatellar [sic] joint with 
pronation and supination or palpation and he does not have 
any of those symptoms or signs."  The examiner noted that 
tendinitis or epicondylitis can be quite debilitating and 
quite long lasting, but was usually resolved with bracing and 
stretching.  He noted that the disorder could also be treated 
surgically if conservative treatment failed.  The examiner 
then concluded that the veteran would most likely recover 
from his lateral epicondylitis/tendinitis with treatment, but 
noted that "[a]gain, it does not appear that he is suffering 
from any long term effects from his radial head fracture."

Also relevant are VA treatment records and surgical reports 
dated from December 1998 to April 1999.  These records 
indicate that the veteran was seen on several occasions with 
complaints of increased pain at the radial capitular joint.  
As a result, in March 1999 the veteran underwent debridement 
of the left radial humeral and proximal radial ulnar joints.  
At the time of this surgery, the surgeon noted that the 
veteran had a long history of worsening left elbow pain which 
had gradually increased ever since the time of a displaced 
left radial head fracture.  He noted that the disorder had 
failed conservative therapy.  He had full flexion and 
extension, but painful pronation and supination and a 
questionable injury to his distal or radial ulnar joint.  X-
rays revealed a small osteophyte at the proximal radial ulnar 
joint off the malaligned radial head, although the majority 
of the radial capitular joint was intact.  The osteophyte was 
removed during this procedure, and the surgeon noted that 
there was a good chance that the majority of the veteran's 
pain stemmed from this osteophyte.  The examiner noted that 
the radial capitular joint was visualized and appeared to be 
in good shape.  The postoperative diagnosis was left radial 
humeral, radial ulnar degenerative joint disease.

At the time of a follow-up visit two weeks later, the veteran 
stated that the pain was better than it had been pre-
operatively.  He had a 15 degree flexion contracture of the 
left elbow.  Range of motion testing showed pronation to 90 
degrees and supination to 60 degrees, with pain at the 
extremes of movement.   

At a subsequent follow-up visit in April 1999, the veteran 
was found to have a 5 degree flexion contraction of the 
elbow.  Active pronation was to 90 degrees, and active 
supination was to 70 degrees, with 90 degrees of passive 
supination.  Pain at the extremes of motion was again noted.  
The examiner stated that the wound was well-healed, and that 
the veteran was doing well.

The veteran's residuals of a fracture of the left radial head 
with distal radial and ulnar joint involvement have been 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5209, pursuant to which 
elbow impairments not specifically contemplated by another 
code are evaluated.  As the evidence indicates that the 
veteran is right-handed, the rating percentages for the minor 
limb are for application.  Under DC 5209, a 20 percent rating 
is warranted for a joint fracture, with marked cubitus varus 
or cubitus valgus deformity or with ununited fracture of the 
head of the radius.  A higher, 50 percent rating is warranted 
when there is flail joint of the elbow.

A review of the evidence detailed above reveals that the 
veteran clearly suffers from elbow pain, and, indeed, has 
recently undergone surgery to relieve this pain.  However, 
recent examinations have specifically found no evidence of 
any varus or valgus deformity.  Furthermore, these 
examinations have repeatedly shown no evidence of any muscle 
damage, crepitus, nerve damage, instability, or decreased 
strength.  Furthermore, as recently as May 1998, an examiner 
determined that the veteran was not suffering from any long 
term effects from his radial head fracture, which has 
repeatedly been referred to as "healed."  This examiner 
specifically determined that the veteran was not suffering 
from any residuals of his left radial head fracture.

However, as noted above, the veteran has consistently 
complained of, and been shown to suffer from, significant 
left elbow pain.  A review of the evidence reveals that there 
is some question whether the pain stems from the veteran's 
service-connected disorder, or from unrelated epicondylitis 
or tendinitis.  In any case, however, the Board notes that 
following debridement surgery and removal of an osteophyte in 
March 1999, the veteran reported that this pain had 
decreased.  Furthermore, the surgeon stated his opinion that 
the source of most of the veteran's pain was most likely the 
osteophyte, which was removed.  Although he still complained 
of some pain on supination and pronation following this 
surgery, the Board notes that one month following surgery the 
veteran exhibited full pronation, and slightly decreased 
active supination, with full passive supination.  Although 
there was still some pain, examiners twice noted that this 
was reported only on the extremes of motion.  The Board 
therefore believes that the 20 percent rating currently 
assigned under DC 5209 for the veteran's left elbow disorder 
adequately reflects the current level of severity of the 
veteran's disability.  Furthermore, there is no evidence that 
the veteran suffers from actual flail joint of the left 
elbow, as is required for a higher, 50 percent rating under 
DC 5209.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  The Board notes that the veteran has been shown to 
suffer from slightly limited left arm motion at the time of 
VA examinations, including motion from 10 degrees to 130 
degrees in October 1995, from 5 degrees to 125 degrees in 
August 1997, and from zero (0) degrees to 135 degrees in May 
1998.  However, all of these results are well in excess of 
the 55 degrees of limitation of flexion needed for a 30 
percent rating under DC 5206, and in excess of the 100 
degrees of limitation of extension needed for a 30 percent 
rating under DC 5207.  The Board has also considered rating 
the veteran's disorder under DC 5212, pursuant to which the 
severity of impairment of the radius is evaluated.  However, 
a 30 percent rating under this code requires evidence of 
nonunion in the lower half of the radius, with false 
movement, loss of 1 inch or more of bone substance, and 
marked deformity.  As there is no evidence of such findings, 
a higher rating under this code is not warranted.  Finally, 
the Board has also considered rating the veteran's disorder 
under the provisions of DC 5213, pursuant to which the 
impairment of supination and pronation is evaluated.  
However, a 30 percent rating under this code requires 
complete bone fusion, with the hand fixed in supination or 
hyperpronation.  As the evidence does not show that the 
veteran suffers from bone fusion, a higher rating is not 
warranted under this code.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's residuals 
of a fracture of the left radial head with distal radial and 
ulnar joint involvement.  The Board would point out that its 
denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  Although the veteran testified that he was 
unemployed at the time of his hearing in April 1998, he 
stated that he had not lost much time from past employment 
due to his left elbow disorder, and noted that he was taking 
courses to enter a new line of work in real estate.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

A disability rating in excess of 20 percent for the veteran's 
residuals of a fracture of the left radial head with distal 
radial and ulnar joint involvement is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

